NOTICE AND ORDER

PER CURIAM.
AND NOW, this 6th day of February, 1997, it appearing that Anthony A. Muraski, a member of the Bar of this Commonwealth, has been suspended from the practice of law in the State of Michigan for a period of three years by the attached Notice of Suspension of the State of Michigan Attorney Discipline Board dated April 3,1996, in accordance with Rule 216, Pa.R.D.E., it is
ORDERED that Anthony A. Muraski is hereby directed to inform this Court within thirty days from service of this Notice of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor.
*219[[Image here]]